Citation Nr: 1007376	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-21 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for diabetic 
retinopathy as secondary to Type II diabetes mellitus.

3.  Entitlement to service connection for hypertension as 
secondary to Type II diabetes mellitus.

4.  Entitlement to an evaluation in excess of 10 percent 
disabling for residuals from fractured right lateral tibial 
plateau with rupture of collateral ligament, with excision of 
right medial meniscus, with degenerative joint disease (right 
knee disability).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs

ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to March 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  Jurisdiction over this claim is now with the RO 
in Portland, Oregon.


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of 
Vietnam.

2.  Type II diabetes mellitus did not have onset during the 
Veteran's active service, did not manifest within one year of 
separation from active service, and is not etiologically 
related to the Veteran's active service.

3.  Service connection for type II diabetes mellitus has not 
been established.

4.  The Veteran's right knee disability is manifested by a 
19-ince medial healed keloid, some pain, and limited range of 
motion. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes 
mellitus, diabetic retinopathy, and hypertension have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
disabling for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5259, 
5260, and 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including diabetes mellitus and 
hypertension, may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A.  
§§ 1101, 1112, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Diabetes Mellitus Type II

VA regulations provide that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, diabetes mellitus shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of diabetes mellitus during service.  38 C.F.R. 
§ 3.309(e).

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam between January 9, 1962 and 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2009).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  This 
interpretation of "service in the Republic of Vietnam" has 
been upheld by the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit).  See Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008) (cert. denied Haas v. Peake, 77 U.S.L.W. 
3267 (U.S. January 21, 2009) (No. 08-525)).  In Haas, the 
Federal Circuit held that "the agency's requirement that a 
claimant have been present within the land borders of Vietnam 
at some point in the course of his duty constitutes a 
permissible interpretation of the statute and its 
implementing regulation."  Id. at 1172.

Hence, the of presumption of service connection based on 
exposure to Agent Orange during service in the Republic of 
Vietnam applies only to those cases where the veteran was 
present within the land borders of the Republic of Vietnam 
between January 9, 1962 and May 7, 1975.

In the instant case, the Veteran served with the U.S. Navy 
from February 1963 to March 1967.  In his Substantive Appeal 
from June 2006, he stated that he served aboard the U.S.S. 
Berkeley (DDG-15), deployed to Vietnam and docked in Danang 
Harbor as they off-loaded and loaded cargo and to pick up a 
VIP.  

Of record is a response, dated in June 2009, from the U.S. 
Armed Services Center for Unit Records Research (CURR).  This 
response indicates that neither the history nor the deck logs 
of the U.S.S. Berkeley revealed that the ship was in port in 
the Republic of Vietnam during the time the Veteran served 
aboard that ship, providing highly probative evidence against 
this claim.  The Veteran's service personnel and treatment 
records do not indicate that the Veteran was within the 
borders of the Republic of Vietnam during his service.

While the Board notes that the Veteran received the Armed 
Forces Expeditionary Medal for Vietnam area of operation for 
service aboard the U.S.S. Berkeley, this commendation is not 
indicative of "service in the Republic of Vietnam" as 
addressed Haas and is not sufficient to prove that the 
Veteran was within the borders of Vietnam.

The Board finds that the Veteran's statements regarding this 
critical issue are outweighed in probative value by the 
records cited above.  Because the Veteran did not have 
service in the Republic of Vietnam, service connection cannot 
be presumed based on exposure to herbicide agents during 
service in the Republic of Vietnam.

A private laboratory report from Cerritos Medical Group 
revealed that the Veteran's earliest symptoms or diagnosis of 
diabetes mellitus was in January 1988.  The Veteran has never 
contended, nor is there any evidence of record, that his 
diabetes mellitus manifested within one year of separation 
from active service.  Therefore, service connection is not 
available based on the presumption for chronic diseases.

As with any service connection claim, service connection 
could be established based on proof of actual causation of 
the Veteran's diabetes mellitus by an event, injury or 
disease during service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Here, there is no evidence of record indicating that the 
Veteran suffered from diabetes mellitus during service or for 
many years after service. Nor is there any indication that 
the Veteran's diabetes mellitus is related to his service.  
Evidence of record first mentions diabetes mellitus or high 
glucose levels in January 1988.  The records make no 
reference to the Veteran's service or to exposure to 
herbicide agents.

The post-service medical record, as a whole, provides 
evidence against this claim, indicating a problem that began 
many years after service.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints).

In summary, all evidence is against a finding that the 
Veteran's type II diabetes mellitus had onset during service 
or within one year of separation from service.  There is no 
competent evidence of record that the Veteran's type II 
diabetes mellitus is related to his service, or any 
indication of a connection with service, to include exposure 
to an herbicide agent during service.  Because the Veteran 
had no service in the Republic of Vietnam, but only in the 
waters outside the borders of the Republic of Vietnam, 
service connection cannot be presumed as due to exposure to 
an herbicide agent during service.  Hence, the appeal must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

Retinopathy and Hypertension

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  In cases of aggravation 
of a veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322 (2008).

To establish service connection for a disorder as secondary 
to a service-connected disability, there must be a service- 
connected disability.  Because the Board is denying his 
appeal as to service connection for Type II diabetes 
mellitus, and there is no contention that this disability 
began in service or is connected with service other than by 
diabetes, there is no legal basis for granting the remaining 
service connection claims on appeal.  Therefore, as a matter 
of law, the remaining claims must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Service connection was established for a right knee 
disability in a March 2004 rating decision and a zero percent 
evaluation was assigned.  A rating decision from November 
2008 increased the Veteran's right knee evaluation to 10 
percent disabling.

The Veteran's right knee disability is rated under Diagnostic 
Code 5259 for symptomatic removal of the semilunar cartilage.  
Under DC 5259, a 10 percent rating is assigned where there is 
evidence of removal of the semilunar cartilage, which is 
symptomatic.  DC 5259 does not provide for a rating greater 
than 10 percent, but under DC 5258, a 20 percent rating is 
warranted where dislocated semilunar cartilage results in 
frequent episodes of "locking," pain, and effusion into the 
joint.  

Knee disabilities may also be rated based on limitation of 
motion.  The general rating schedules for limitation of 
motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees.  A 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a 10 percent disability rating is 
warranted for extension limited to 10 degrees.  A 20 percent 
disability rating is assigned for extension limited to 15 
degrees.  A 30 percent disability rating is assigned for 
extension limited to 20 degrees.  A 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees.  Id.

The VA Office of General Counsel has also stated that DC 
5259, removal of semilunar cartilage, may result in 
complications producing loss of motion. As such, limitation 
of motion is a relevant consideration under DC 5259. 
VAOPGCPREC 9-98 (Aug. 14, 1998).

Since the filing of his claim, the Veteran was afforded VA 
examinations in October 2006 and, more recently, in June 
2007.  In October 2006, the examiner diagnosed the Veteran 
with degenerative joint disease (DJD) of the right knee, 
confirmed  by X-ray.  Although patellar crepitus and pain was 
noted, there was no medical indication in the evidence of 
record of frequent "locking" episodes.  

Upon further physical examination, the examiner found obvious 
bilateral gross anatomical deformity and arthritis, most 
notable of the medial tibial plateau.  It is squared and 
protuberant on the right knee.  The right patella is 
flattened and the quadriceps are rather deconditioned.  There 
was a large, 19-inch medial healed keloid of the right medial 
knee that is unbound to underlying tissue and nontender.  

With respect to the Veteran's gait, the examiner noted that 
there was a slight varus deformity of the right knee with an 
eversion type of stance phase on the right foot and normal on 
the left.  There was also a rotation and antalgic movement to 
the right leg causing a lurch of the hips.  This was 
consistent throughout the entire four phases of the Veteran's 
gait bilaterally.

The examiner found no edema, no signs of instability, no 
guarded movement, and no weakness.  Range of  motion testing 
indicated extension to 0 degrees and flexion to 130 degrees.  
No additional limitations were noted on repetition.

The Veteran had weekly flare-ups when walking on uneven 
surfaces, attempting to perform any manual yard work of any 
kind.  These activities led to fatigue, stiffness, and pain 
to both knees.

In June 2007, the Veteran was again afforded a VA 
examination.  The results from this examination were almost 
identical to those of the October 2006 VA examination.

In contrast to the results during the October 2006 
examination, the Veteran had no incapacitating episodes 
within the past 12 months.  The only change from the last 
examination was that walking around campus creates more 
stiffness at the end of the day.

In short, the Veteran's right knee disability is mainly 
manifested by residuals of a fractured right lateral tibial 
plateau with rupture of collateral ligament, with excision of 
right medial meniscus, with degenerative joint disease, and 
with complaints of pain and some limited motion.  The 
Veteran's limited motion, however, does not reach a 
compensable level under DC 5260 or DC 5261.  Accordingly, the 
Board does not find a higher rating under DC 5258 warranted.  
Rather, the Veteran's right knee disability is manifested by 
symptomatic residuals of a fractured right lateral tibial 
plateau to include some limitation of motion, painful motion, 
tenderness and altered gait.  10 percent is the highest 
rating available under DC 5259.

The Board notes that the Veteran's functional loss was 
considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet.  
App. 202.  The Veteran's 10 percent rating is primarily based 
on symptoms of pain, limited motion, and functional loss due  
to the Veteran's fracture residuals.  Both the 2006 and 2007 
VA examiners indicated the Veteran's altered gait due to both 
the Veteran's right and left knees.  Both examiners found no 
additional limitations or functional loss on repetition of 
motion of the knee.  The Veteran's right knee disability is 
mainly manifested by residual pain and limited motion from 
the Veteran's 1966 surgery.   Thus, no increased rating due 
to functional loss is warranted for the right knee.

As indicated above, there was X-ray evidence of degenerative 
joint disease in October 2005.  DC 5003, for degenerative 
arthritis, does not provide for a rating greater than 10 
percent for arthritis found in one major joint.  See 38 
C.F.R. § 4.71a, DC 5003.  

A separate disability rating for arthritis, moreover, is also 
not warranted.  Again, separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  In this case, however, the 10 percent 
rating assigned under DC 5259 is for "symptomatic" removal 
of semilunar cartilage.  The Veteran's right knee is 
"symptomatic" because of his limited motion and pain.  
Accordingly, a separate rating for arthritis, which is 
predicated on painful motion, would constitute unlawful 
pyramiding.  Id. 

The Board notes that there are other Diagnostic Codes 
relating to knee disorders, such as 5256 (ankylosis of the 
knee), 5257 (instability of the knee), 5262 (impairment of 
the tibia and fibula) and 5263 (for genu recurvatum).  The 
Veteran himself does not complain of locking or instability 
of the knee and the objective evidence consistently indicated 
that the Veteran's knee ligaments are within normal limits.  

No examiner has observed instability, locking or grinding of 
the right knee.  The medical evidence consistently indicates 
no objective evidence of ankylosis, instability, impairment 
of  the tibia and fibula or genu recurvatum.  These 
diagnostic codes, therefore, are inapplicable here. 

In short, the Board finds no provision in which the Veteran 
may be entitled to a higher or separate rating for his right 
knee disability.  In summary, when considering the medical 
record and all applicable schedular criteria, there is no 
medical evidence which suggests that the Veteran's right knee 
disability warrants a disability rating in excess of 10 
percent.

The Board does not find evidence that the rating assigned for 
the Veteran's right knee disability should be increased for 
any other separate period based on the facts found during the 
entire appeal period.  The evidence of record supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  As such, the claim must be denied.  The evidence in 
this case is not so evenly balanced as to allow application 
of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

The Board has considered an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
referral for extraschedular consideration is not warranted in 
this case.

Ratings have been assigned that contemplate the disability 
and symptomatology of each manifestation of the Veteran's 
disability resulting from residuals of a knee.  There are no 
manifestations of the Veteran's right knee that have not been 
contemplated by the rating schedule and an adequate 
evaluation was assigned based on evidence showing the 
symptomatology and/or disability.  Therefore, no referral for 
extraschedular consideration is required and no further 
analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in October 2003 and June 2007.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The October 2003 notice did not provide any information 
concerning the evaluations or the effective dates that could 
be assigned should service connection of claims numbered one 
through three be granted.  See Dingess, supra.  However, 
since this decision affirms the RO's denials of service 
connection, the Veteran is not prejudiced by the failure to 
provide him that further information.  That is, as the Board 
finds that service connection is not warranted for the claims 
for service connection at issue on this appeal, no ratings or 
effective dates will be assigned and any questions as to such 
assignments are rendered moot.  

The Board is aware of the Court's clarification as to the 
requirements 38 U.S.C.A.  § 5103(a) notice for increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In Vazquez-Flores, the Court stated that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Court further stated that if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.

Here, the Veteran is challenging the initial evaluation 
assigned for his right knee disability.  There has been no 
"increased rating claim."  Rather, there has been only one 
claim as to the Veteran's right knee disability, the original 
claim in which the Veteran sought to establish service 
connection and receive compensation for this disability.  See 
Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining 
that a disagreement with an initial rating assigned for a 
disability following a claim for service connection is part 
of the original claim and technically not a claim for an 
increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated:

[S]ection 5103(a) requires only that the 
VA give a claimant notice at the outset 
of the claims process of the information 
and evidence necessary to substantiate 
the claim, before the initial RO decision 
and in sufficient time to enable the 
claimant to submit relevant evidence.  
This notice may be generic in the sense 
that it need not identify evidence 
specific to the individual claimant's 
case (though it necessarily must be 
tailored to the specific nature of the 
veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.

Because the claim that gave rise to this appeal was a claim 
to establish service connection, and not a claim for an 
increased rating, the notice requirements explained by the 
Court in Vazquez-Flores do not apply.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


